DETAILED ACTION
The response filed on 11/10/2020 has been entered and made of record.

Claim Status
Claims 1-10 are cancelled.
Claims 11-13, 19 and 21 are amended.
No new claim(s) is/are added.
Claims 11-30 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 11/20/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 10,349,430 have been reviewed and is accepted.  The terminal disclaimer have been recorded. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kent Chambers (Reg. No. 38,839) on February 17, 2021.


In the claims: 
Please amend the claims 11 and 21 as disclosed below:

11.	(Currently Amended)	A method for reducing jitter in a cellular communication network caused by a variable amount of time required for a packet, which is communicated over the cellular communication network by a source communication terminal to a target communication terminal, to pass through a core network of the cellular communication network, the method comprising:
utilizing a dejittering system coupled between base stations of the cellular communication network and the core network of the cellular communication network to perform:
at a first time, receiving the packet both (i) at a first time before the packet passes through the core network, and at a second time after the packet has passed through the core network; 
calculating a delay duration based on a difference between the second time and the first time;
delaying the packet by the calculated delay duration; and 
subsequent to delaying the packet, releasing the packet, wherein calculating the delay duration comprises:
subsequently to receiving the packet at the first time, recording the first time, in association with an identifier of the packet, in a memory;
in response to receiving the packet at the second time, retrieving the first time from the memory, using the identifier of the packet;
subsequently to retrieving the first time, calculating the difference between the second time and the first time; and
calculating the delay duration by subtracting the calculated difference from a target latency.


performing in a dejittering system coupled between base stations of the cellular communication network and the core network of the cellular communication network:
receiving a packet in the cellular communication network from a first cellular communication terminal;
providing, using the cellular communication network, the packet to a dejittering system; 
receiving a delayed packet, wherein the delayed packet includes the packet which is delayed from the dejittering system by a period of delay; and
providing the delayed packet to a second cellular communication terminal, wherein the dejittering system performs a packet delay determination comprising:
through the core network; 
calculating a delay duration based on a difference between the second time and the first time;
delaying the packet by the calculated delay duration; and 
subsequent to delaying the packet, providing the delayed packet to the cellular communication network, wherein calculating the delay duration comprises:
subsequently to receiving the packet at the first time, recording the first time, in association with an identifier of the packet, in a memory;
in response to receiving the packet at the second time, retrieving the first time from the memory, using the identifier of the packet;
subsequently to retrieving the first time, calculating the difference between the second time and the first time; and
calculating the delay duration by subtracting the calculated difference from a target latency
Response to Arguments
Applicant’s arguments filed on 11/10/2020 (See Remarks, pages 7-8) with respect to claims 11 and 21 have been considered and are persuasive.  The double patenting rejection is withdrawn in view of the terminal disclaimer filed on 11/20/2020.  The rejections to claims 1-20 under 35 U.S.C. § 103 are withdrawn.  

Allowable Subject Matter
Claims 11-30 (renumbered as 1-20) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (see applicant’s persuasive arguments filed on 11/10/2020, pages 7-8), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462